             Case 2:17-cv-01304-CB Document 84 Filed 04/30/21 Page 1 of 1




                        THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CRYSTAL STARNES,                                      :
                                                      :      C.A. No. 2:17-cv-1304
                Plaintiff,                            :
                                                      :
        v.                                            :
                                                      :
COURT OF COMMON PLEAS OF BUTLER                       :
COUNTY, 50th JUDICIAL DISTRICT;                       :
THOMAS DOERR, individually; and                       :
THOMAS HOLMAN, individually;                          :
                                                      :      JURY TRIAL DEMANDED
                Defendants.                           :

                               STIPULATION FOR DISMISSAL

        Pursuant to FRCP Rule 41(a)(1)(A)(ii) the parties do hereby stipulate that this action is

dismissed with prejudice as to the Court of Common Pleas of Butler County, 50th Judicial

District.

                                                      Respectfully Submitted,

                                                      /s/ Edward A. Olds
                                                      Edward A. Olds
                                                      Pa I.D. No. 23601
                                                      Olds George Law LLC
                                                      1007 Mount Royal Boulevard
                                                      Pittsburgh, PA 15223

                                                      Counsel for Plaintiff

                                                      /S/ Caroline Liebenguth
                                                      Caroline Liebenguth
                                                      Supreme Court of Pennsylvania
                                                      Administrative Office of the PA Courts
                                                      437 Grant Street, Suite 416
                                                      Pittsburgh, PA 15219
                                                      (412)565-5032

                                                      Counsel for Defendants Court of Common
                                                      Pleas of Butler County and Tom Holman
